Citation Nr: 1044916	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  02-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a left knee 
disorder as secondary to a service-connected disability.

2.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for type II diabetes 
mellitus as a result of Agent Orange exposure.

4.  Entitlement to a rating in excess of 30 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 24, 1969, to December 
2, 1969.  Service personnel records added to the record in July 
2005 include a September 1987 DD Form 215 showing the Veteran was 
awarded the Vietnam Service Medal with two stars.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in May 2001 and February 2002 by 
the Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran had testified at Board hearings in October 2004 and 
August 2010.  Transcripts of these hearings are associated with 
the claims file.

In a June 2007 decision, the Board remanded these issues for 
additional development.

The Board is aware of the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), in which the Court pointed out that the 
claimant cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual claim may 
be, and noted that the Board should have considered alternative 
current conditions within the scope of the filed claim.  In 
Clemons, the Veteran specifically requested service connection 
for PTSD, but the medical record included diagnoses of an anxiety 
disorder and a schizoid disorder, and the Board denied the claim 
for service connection for PTSD upon the absence of a current 
diagnosis of PTSD, but did not address the other diagnoses.  The 
present case differs from Clemons, however, as the appealed May 
2001 rating decision failed to reopen a claim for service 
connection for PTSD, and a January 2010 rating decision denied 
service connection for a personality disorder and a psychiatric 
disorder.  To date, the Veteran has only appealed the issue of 
whether new and material evidence was received to reopen a claim 
for entitlement to service connection for PTSD, and has yet to 
disagree with the January 2010 decision denying service 
connection for a personality disorder and a psychiatric disorder.  
As the RO has already considered the question of service 
connection for psychiatric diagnoses other than PTSD, and the 
Veteran did not yet appeal the adverse decision, the Board finds 
no basis for additional development and adjudication pursuant to 
Clemons. 


FINDINGS OF FACT

1.  In an April 1996 decision, the Board denied entitlement to 
service connection for a left knee disorder as secondary to a 
service-connected disability.  

2.  No new evidence associated with the claims file since the 
April 1996 decision, when considered by itself or with the 
evidence previously assembled, is not so significant that it must 
be considered in order to fairly decide the merits of the claim 
for service connection for a left knee disorder as secondary to a 
service-connected disability.

3.  In an April 1996 decision, the Board denied entitlement to 
service connection for PTSD.  

4.  No new evidence associated with the claims file since the 
April 1996 decision, when considered by itself or with the 
evidence previously assembled, is not so significant that it must 
be considered in order to fairly decide the merits of the claim 
for service connection for PTSD.

5.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

6.  Diabetes mellitus was first diagnosed many years after 
service, and there is no persuasive evidence or opinion of an 
etiologic relationship, or nexus, between diabetes mellitus and 
service. 

7.  The residuals of a total right knee replacement have been 
manifested by severe weakness and severe functional impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim for 
service connection for a left knee disorder as secondary to a 
service-connected disability has not been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

2.  New and material evidence to reopen the Veteran's claim for 
service connection for PTSD has not been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an evaluation of 60 percent for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5257, 5260, 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has 
been presented to reopen claims of entitlement to service 
connection for a left knee and PTSD disabilities, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished 
to the Veteran in June 2005.

Review of the record reveals that the June 2005 letter also 
essentially complies with the provisions of Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran was notified of the prior 
denials and instructed as to the need for new and material 
evidence.  His subsequent assistance in pursuing the appeal 
demonstrates actual knowledge of what is needed, and further 
notice or development is not indicated.

Regarding the claims for service connection type II diabetes 
mellitus as a result of Agent Orange exposure and a rating in 
excess of 30 percent for a right knee disability, the June 2005 
letter also provided notice to the Veteran explaining what 
information and evidence was needed to substantiate a claim for 
service connection and increased ratings, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  A March 
2006 letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the June 2005 letter and March 2006 
letters, and opportunity for the Veteran to respond, the 
September 2006 supplemental statement of the case (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See Mayfield, 
20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's November 1992, December 1992, February 
2001, April 2001, January 2002, June 2002, April 2005, June 2006, 
August 2006, September 2007 and October 2008 VA examinations.  
Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by the 
Veteran's representative on his behalf and the Veteran's hearing 
testimony.  The Board finds that no additional RO action to 
further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 





Legal Criteria & Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
these claims, and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 


I.  New and Material Evidence

As regards petitions to reopen filed prior to August 29, 2001, 38 
C.F.R. § 3.156(a) provides that new and material evidence is 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis is 
undertaken by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be new, 
the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992). 

A.  Petition to reopen left knee disability claim

In a decision dated in April 1996, the Board denied entitlement 
to service connection for a left knee disorder as secondary to a 
service-connected disability on the basis that there was no 
evidence that a left leg disability was either occurred in or was 
caused by service, or that there was a relationship to his 
service-connected right knee disability.  Board decisions are 
final on the date of the date stamped on the face of the 
decision, unless the Chairman of the Board ordered 
reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C .F.R. § 20.1100.  The Veteran did not appeal 
this decision or request reconsideration.

Since the April 1996 Board decision, evidence added to the claims 
file includes June 2002 and April 2005 VA examinations, VA 
treatment records and private treatment records.

A June 2002 VA examination noted that the Veteran had complaints 
of bilateral knee pain with a disability of his right knee.  The 
examiner concluded that he thought that it would "be a bit of a 
stretch" to attribute the left knee problems to the right knee 
problems.

An April 2005 VA examination noted that the Veteran had been 
suffering from torn cartilage.  The diagnosis was degenerative 
arthritic change.  The examiner indicated that the Veteran 
injured his left knee in 1989 when a trailer collapsed.  The 
condition was not service related because there was no evidence 
in the medical record explaining the non-relationship.

None of the evidence received since the April 1996 denial, to 
include reports of VA examinations, VA Medical Center (VAMC) 
notes pertaining to left leg treatment and private medical 
records, indicates an etiologic relationship between the left leg 
disability and either the Veteran's service-connected right knee 
disease or his military service. 

Thus, while the additionally-received medical evidence is "new" 
in the sense that it was not previously before agency decision 
makers, this evidence is not "material" for purposes of reopening 
the claim for service connection for a left knee disorder as 
secondary to a service-connected right knee disability, as this 
evidence does not include any new evidence concerning a 
relationship.

The only other evidence added to the record consists of 
statements by the Veteran and his representative.  The Board 
finds these statements merely cumulative and redundant of those 
previously of record and not so significant that they need be 
considered in order to fairly decide the merits of the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability are not met, and the April 1996 Board denial of this 
claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Petition to reopen PTSD claim

In a decision dated in April 1996, the Board denied entitlement 
to service connection for PTSD on the basis that there was no 
current diagnosis of PTSD.  Board decisions are final on the date 
of the date stamped on the face of the decision, unless the 
Chairman of the Board ordered reconsideration of the decision.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C .F.R. § 
20.1100.  The Veteran did not appeal this decision or request 
reconsideration.

Since the April 1996 Board decision, evidence added to the claims 
file includes June 2002 and June 2006 VA examinations, private 
treatment reports and VA treatment reports.

The Veteran underwent a VA examination in June 2002.  The 
examiner noted that the Veteran had PTSD but "does not meet full 
criteria".  

In a May 2004 letter, a private psychologist indicated that the 
Veteran had been assigned a provisional diagnosis of PTSD based 
on his experiences in the Navy serving aboard an ammunition ship 
in the coastal waters of Vietnam.

The Veteran underwent a VA examination in June 2006.  The 
examiner concluded that the Veteran had PTSD features, "but it 
did not rise to the level of PTSD diagnosis because he does not 
describe persistent symptoms of avoidance associated with a 
typhoon."  He did not meet criteria C and D.

A September 2007 VA treatment record noted that a PTSD screen was 
conducted and was negative.

A March 2009 VA treatment note reflected a diagnosis of 
depression disorder not otherwise specified (NOS).

The additionally received evidence is "new" in the sense that it 
was not previously before agency decision makers.  However, none 
of this evidence is "material" for purposes of reopening the 
claim for service connection for PTSD as the evidence fails to 
show that the Veteran has a current diagnosis of PTSD.
 
While the private psychologist in May 2004 provided a 
"provisional diagnosis of PTSD", VA examinations in June 2002 
and June 2006 found that the Veteran had PTSD features but did 
not meet the full criteria for PTSD and a September 2007 PTSD 
screen was negative. 

The Board notes that service connection for PTSD requires a 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The May 2004 provisional prognosis of PTSD was not in accordance 
with 38 C.F.R. § 4.125(a).  While statements from the Veteran 
reflect his continued assertion that he has PTSD, none of the new 
medical evidence supports his opinion, and neither the Veteran 
nor his representative has presented, identified, or alluded to 
the existence of, any such opinion.

The Board notes that the Veteran and his representative are 
competent to provide testimony or statements relating to symptoms 
or facts of events that they observed and are within the realm of 
their personal knowledge, but they are not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, supra.  However, , where, 
as here, the claim turns on a medical determination, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
supra, Moray v. Brown, supra.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
PTSD has not been received.  As such, the requirements for 
reopening the claim are not met, and the prior denial of the 
claim for service connection for PTSD remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, supra.  


 II.  Entitlement to service connection for type II diabetes 
mellitus as a result of Agent Orange exposure.

Legal Criteria

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303. Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
diabetes mellitus, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-
onset diabetes), shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

The January 2010 and June 2010 VA Compensation and Pension (C&P) 
Bulletin provided a list of naval vessels operating in the waters 
of Vietnam.  The lists included vessels that operated primarily 
or exclusively on the inland "brown water " waterways of 
Vietnam as well as large "blue water" vessels that operated 
temporarily on the inland waterways or docked to the shore.  If 
evidence places a Veteran on one of these vessels at the time of 
inland waterway operations, the Veteran is eligible for the 
presumption of herbicide exposure.  In the case of a ship with 
confirmed docking to the shore, the Veteran must also provide a 
statement that he went ashore to be eligible for the presumption.  
A review of the list reveals that the U.S.S. Vesuvius is not 
included.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303. 

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for diabetes mellitus is not warranted.

Service treatment records are negative for complaints regarding, 
or treatment for diabetes mellitus.

Records of VA and private treatment reflect diagnoses of and 
treatment for diabetes mellitus beginning in 2000.  The Veteran 
has consistently asserted that he has diabetes mellitus due to 
in-service herbicide exposure while aboard the U.S.S. Vesuvius in 
waters off the shores of Vietnam.  Service personnel records 
confirm the Veteran's presence aboard the U.S.S. Vesuvius from 
September 1969 to November 1969.

As noted above, the Veteran claims that his current diabetes 
mellitus is the result of exposure to herbicide agents, such as 
Agent Orange.  However, there is no evidence indicating that the 
Veteran set foot in Vietnam during service.  He specifically 
testified in October 2004 and August 2010 that he never set foot 
in Vietnam.  The evidence shows that he served on the U.S.S. 
Vesuvius in waters off the shore of Vietnam, and this vessel is 
not recognized as having operated primarily or exclusively on the 
inland "brown water " waterways of Vietnam or that the ship was 
a large "blue water" vessel that operated temporarily on the 
inland waterways or docked to the shore.  There is, thus, no 
presumption of herbicide exposure and the Veteran is not entitled 
to presumptive service connection for diabetes mellitus on the 
basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307, 3.309.

There is also no actual evidence of in-service exposure to 
herbicides.  While the Veteran has consistently asserted that he 
was exposed to Agent Orange as there were containers of 
herbicides aboard his ship, these are allegations based on his 
speculations alone.  No corroboration of this allegation has been 
presented.  

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as the 
RO has) considered other theories of entitlement in adjudicating 
the claim.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  In this case, however, the record does not otherwise 
provide a basis for service connection for diabetes mellitus.

In this regard, the Veteran does not contend, nor does the record 
reflect that he was diagnosed with diabetes mellitus during 
service.  Rather, VA treatment records show that that he was 
first diagnosed with diabetes mellitus in 2000 and he also 
testified to receiving this diagnosis first in 2000.  Because the 
diabetes mellitus was not medically shown to have manifested to a 
compensable degree within the first post service year, there is 
no rebuttable presumption of service incurrence afforded to 
certain chronic diseases, to include diabetes mellitus.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The Board also points out that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Further, there is no persuasive evidence of a nexus between 
diabetes mellitus and any incident of service.  None of the VA or 
private treatment records reflecting a diagnosis of diabetes 
mellitus includes any comment or opinion even suggesting a 
medical nexus between diabetes mellitus and the Veteran's 
military service.  Moreover, neither the Veteran nor his 
representative has presented or identified any such medical 
evidence or opinion.

In short, there is no competent medical evidence to support the 
claim for service connection for diabetes mellitus. 


III.  Entitlement to a rating in excess of 30 percent for a right 
knee disability.

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

Specific Legal Criteria-Knee

Under Diagnostic Code 5055 (knee replacement (prosthesis)), the 
minimum rating is 30 percent.  A 60 percent rating is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  If there are intermediate 
degrees of residual weakness, pain or limitation of motion, 
Diagnostic Code 5055 instructs to rate by analogy to Diagnostic 
Codes 5256, 5261, or 5262. 

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009)).

Under Diagnostic Code 5260, limitation of flexion of either leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 
percent rating requires flexion limited to 45 degrees. A 20 
percent rating requires flexion limited to 30 degrees.  A maximum 
30 percent rating requires flexion limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either leg 
to 5 degrees warrants a noncompensable (0 percent) rating. A 10 
percent rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  A 
maximum 50 percent rating requires extension limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)).

Standard knee range of motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II (2009)).

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  The VA General Counsel has further held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

Factual Background and Analysis

The Veteran underwent a VA examination in February 2001.  He 
reported pain with flare-ups related directly to increased 
activity.  He used a walking stick when his back went out and 
reported infrequent episodes of sublaxation which happened two 
times a year.  Walking more than two blocks will result in 
redness, swelling and pain.  He was required to utilize frequent 
rest breaks.  On examination, there were severe right knee scars.  
A lateral scar was 7cm x 1cm.  There was a 1/2cm to 1cm sized 
nodule located in the central region of the scar.  This defect 
notes tenderness to palpitation and slight increase in 
pigmentation.  Otherwise the scar was without indentation, raised 
or painful segments.  There were also a 9 1/2cm x 1cm scar and a 4 
1/2cm x .5cm scar with no defects located on the scars.  Flexion 
was 0 to 122 degrees and extension was 0 degrees.  There was 
stability with no motion of medial and collateral ligaments in 
neutral and at 30 degrees.  Cruciate ligaments were stable with 
negative Lachman's and drawer sign.  There was no patellar 
sublaxation or bulge sign.  Muscle strength was 5/5.  The 
diagnosis was moderate degenerate changes of the right knee.  

The Veteran underwent a VA examination in January 2002.  The 
Veteran reported continued problems with his right knee.  He felt 
pain with any activity at a 3/5 which could be more severe.  He 
had stiffness, daily swelling, heat and redness.  It gave away on 
him every week or so and he did have a problem with it locking.  
He walked with a limp and had a walking stick.  He did not use 
corrective shoes or a brace.  On examination, there was an 
obvious effusion on the right lateral superior part of the knee 
which measured about 1 1/2 to 2 inches x 1 1/2 inches.  He had 
several scars.  He had a 2 1/2 inch scar, a 2 inch scar and a 2 1/2 
inch scar.  Popping and clicking of the knee were heard.  The 
ligaments appeared to be stable with no laxity and there was no 
apparent laxity of the medial and lateral ligaments on testing.  
Flexion was to 85 degrees with pain beyond that.  There was some 
atrophy of the quads on the right side compared to the left.  The 
quad strength was decreased as compared to the left.  The 
diagnosis was knee pain secondary to severe degenerative joint 
disease status post right meniscectomy, right knee effusion and 
right lower leg muscular atrophy secondary to disuse.

The Veteran underwent a history and physical in June 2002.  The 
physician noted that his physical examination was actually quite 
normal as he had excellent range of motion of both knees and 
there was no evidence of instability or effusions.  

The Veteran underwent a QTC examination in August 2006.  The 
examiner noted that the Veteran needed a total knee replacement 
in 1990 and 2000 and there was a specific history of status post 
meniscectomy of the right knee.  His right knee required a brace 
and he was unable to do any sports activities.  He was ambulating 
with a cane.  There was weakness, stiffness, swelling, heat, 
redness, giving way sensation, lack of endurance, locking 
sensation and fatigability.  Pain occurred constantly and was 
7/10 in severity.  The examiner noted complete bedrest at times.  
On examination there was tenderness in the right knee.  Flexion 
was 0 to 140 degrees and extension was 0 degrees.  After 
repetitive use, there was absence of pain, fatigue, weakness, 
lack of endurance and incoordination.  Ligaments were within 
normal limits.  The diagnosis was degenerative arthritis of the 
right knee with subjective factors of pain.

The Veteran underwent a VA examination in September 2007.  The 
examiner noted that the Veteran had a prosthetic implant of the 
right knee which he had since August 2007.  On examination, there 
was edema, tenderness and guarding of movement.  There was no 
effusion, weakness, redness or sublaxation.  Flexion was 0 to 80 
degrees with pain at 80 degrees.  Extension was 0 degrees.  Joint 
function was additionally limited by pain, fatigue, weakness and 
lack of endurance after repetitive use.  Pain had the major 
functional impact.  The joint function was not additionally 
limited by incoordination.  The Veteran's flexion was 
additionally limited by 10 degrees.  Stability of the ligaments 
was within normal limits.  Right knee X-rays showed status post 
right total knee replacement change with large joint effusion.  
The effect of the condition on the Veteran was significant.

In a July 2008 clinic note, a private physician noted that the 
Veteran had undergone a total right knee replacement.  He could 
flex and extend fairly well. The physician indicated that he 
would give him a 60 percent disability rating secondary to 
chronic residuals of severe pain and weakness in the affected 
extremity despite fairly good range of motion.

The Veteran underwent a VA examination in October 2008.  The 
examiner noted that total knee replacement surgery occurred in 
August 2007.  The Veteran reported being able to walk at most 3 
blocks at a time and walking with a cane for instability.  On 
examination, there was weakness and guarding of movement.  There 
were no signs of edema, effusion, tenderness, redness, heat or 
sublaxation.  Flexion was 0 to 130 degrees with 0 degrees 
extension.  Joint function was additionally limited by pain, 
fatigue, weakness, incoordination and lack of endurance after 
repetitive use.  Pain had the major functional impact.  There was 
no additional limitation in degree.  Stability tests of the 
ligaments were within normal limits.  The examiner noted a total 
right knee replacement on examination that appeared stable.  The 
examiner noted that the Veteran's severe back pain made the 
examination of the knee difficult.  The effect of the knee 
condition on daily activity was limited mobility.

The Veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5055 [Knee, other impairment of - knee replacement].  See 38 
C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Diagnostic Code 5055 is obviously applicable to the instant case, 
primarily because it pertains specifically to the disability at 
issue but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.

Under the provisions of Diagnostic Code 5055, for one year 
following implantation of knee prosthesis for service- connected 
knee disability, a 100 percent rating is assigned, followed 
thereafter by a 60 percent schedular rating when there are 
chronic residuals consisting of severe painful motion or weakness 
or by a minimum rating of 30 percent rating.

The Board notes that the Veteran's right knee was 100 disabling 
for the period from August 22, 2007 to September 30, 2008.  As 
noted above, the 100 percent evaluation assigned is based upon 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provide for a 100 percent evaluation for one year following knee 
replacement.  That evaluation is not at issue, as that is the 
maximum evaluation that the Veteran can obtain for the service-
connected right knee, and a higher evaluation is not available.  
It appears the Veteran has limited his appeal to the assignment 
of the 30 percent evaluation after the termination of the 100 
percent evaluation.  At his August 2010 hearing, the Veteran 
addressed only those symptoms he had experienced after his August 
2007 knee replacement surgery.  Thus, the discussion below 
relates only to the period that the 30 percent evaluation has 
been assigned, which is as of October 1, 2008. 

The Board has carefully reviewed the evidence of record and finds 
that the evidence supports the grant of a 60 percent evaluation, 
but no more, for the residuals of a right total knee replacement 
under Diagnostic Code 5055.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5055.  While at the time of the October 2008 VA examination, 
the Veteran was able to flex his knee to 130 degrees, the 
examiner noted that there was weakness and guarding of movement 
on examination.  Additionally, the Veteran used a cane for 
instability and was only able to walk at most 3 blocks at a time.  
The examiner also noted that joint function was additionally 
limited by pain, fatigue, weakness, incoordination and lack of 
endurance after repetitive use with pain being a major functional 
impact.  

The Board finds that although his range of flexion remains only 
slightly limited (see 38 C.F.R. § 4.71a, Diagnostic Code 5260) 
and his extension was normal (see 38 C.F.R. § 4.71a, Diagnostic 
Code 5261), his overall functional loss that he experiences are 
analogous to that normally associated with a more severe 
condition.  

An evaluation in excess of 60 percent is not available under 
Diagnostic Codes 5055, 5256, 5261, or 5252.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  The 100 percent 
evaluation under Diagnostic Code 5055 is assigned only for the 
one-year period following implantation of a prosthesis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5055.  There is no instability 
for consideration under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009). 

Additionally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the analysis 
in DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for the knee.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms of 
limitation of motion, there can be no additional disability due 
to pain).

The Board notes that in multiple VA examination reports, the 
examiners noted the Veteran had scars around his knee.  However, 
the Veteran has not reported any symptoms associated with his 
scars.  Based on the clinical findings, the preponderance of the 
evidence is against a finding that a separate, compensable 
evaluation for any of the scars on the right knee is warranted.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2007) 
(A 10 percent disability evaluation is warranted for a scar which 
is superficial and unstable, superficial and painful on 
examination, or one which limits the part affected).

For the reasons stated above, the Board finds that a 60 percent 
evaluation is warranted for a right knee disability. 

Extraschedular Consideration

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's right knee is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a left knee disorder as 
secondary to a service-connected disability; the appeal is 
denied.

New and material evidence has not been received to reopen the 
claim for service connection for PTSD; the appeal is denied.

Entitlement to service connection for type II diabetes mellitus 
as a result of Agent Orange exposure is denied.






An evaluation of 60 percent, but no more, is granted for 
residuals of a right total knee replacement, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 



_______________________________           
______________________________    
	WAYNE M. BRAEUER 			      RENEE  M. PELLETIER
              Veterans Law Judge, 			          
Veterans Law Judge, 
         Board of Veterans' Appeals                             
Board of Veterans' Appeals


__________________________________
DAVID C. SPICKLER
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


